Citation Nr: 1706543	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-27 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for bipolar disorder.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from July 1970 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to a disability evaluation in excess of 50 percent for bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the Veteran's August 2016 Board hearing, he indicated that if the Board determined that an effective date of August 1, 2009 were warranted for a grant of TDIU, that would satisfy his appeal for TDIU.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has determined that the Veteran meets the criteria for a TDIU based on the aggregate impact of his service-connected disabilities.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).
The Veteran's service-connected disabilities consist of the following: bipolar disorder rated 50 percent since July 30, 2009; low back pain due to lumbosacral strain rated 20 percent disabling effective December 18, 1996; residuals of fracture of the left clavicle with degenerative joint disease and tendinopathy of the left shoulder rating 20 percent since July 30, 2009; right elbow bursitis rated 10 percent since February 26, 2001; and mild posterior tibial tendonitis of the right ankle, chronic nasal condition with nasoseptal deviation; and surgical scar of the left shoulder rated noncompensable.  Thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a). 

In the Veteran's February 2010 Application for Increased Compensation Based on Unemployability, the Veteran reported that his bipolar disorder and his left shoulder condition prevented him from securing or following a substantially gainful occupation.  He reported that he last worked full time in July 2009 as a truck driver for Northeastern Logistics and prior to that he worked as a truck driver, machine operator, clerk, and greeter.  He reported that his education included four years of college and training as a machinist and class A driver.  

The Board acknowledges that the February 2010 VA mental disorders examiner determined the Veteran could work in his usual occupation as a truck driver as long as his medication was working properly and he was in therapy.  The VA general medical examiner determined the Veteran's service-connected disabilities affected his usual occupation as the Veteran's service-connected right elbow bursitis caused problem with lifting, carrying, and reaching and pain and the Veteran's service-connected right ankle caused pain.  The VA examiner also noted that the Veteran's service-connected right elbow, right ankle, residuals of left clavicle fracture, and recurrent lumbosacral strain impacted his activities of daily living including driving and traveling.  The Board also acknowledges that the September 2016 VA examiner determined that the Veteran's left shoulder condition did not impact his ability to perform any type of employment task such as standing, walking, lifting, or sitting.  However, the VA examiners did not consider the aggregate impact of the Veteran's service-connected conditions on his ability to work.  


The Board also acknowledges that the Veteran's previous employer North Eastern Logistics completed a March 2010 request for employment information in connection with the Veteran's claim for disability benefits, which noted that the Veteran worked from June 22, 2009 to June 26, 2009 as a truck driver, was last paid on July 1, 2009, and the Veteran quit that position.

However, in the Veteran's January 2011 notice of disagreement, he noted that he had two jobs in the last two years and 17 other jobs in the last 20 years and did not consider this stable employment.  He noted that many times he was let go due to outbursts of inappropriate comments, short temper, and difficulty with authority and taking orders.  He noted that he also had to quit a few jobs to due to his inability to communicate and deal with people.  In an October 2011 statement, the Veteran contended that he had to leave his job because driving in a crowded city would make him anxious and he would have to pull off the road, he had arguments with other workers, and he had problems following directions.  He contended that when he took his medication, he was sleepy and dizzy and had to wait longer to drive and when on long hauls it would throw off his medication routine.  He contended that whenever he had to go somewhere, his wife would drive him because of his road rage.

In a January 2016 VA treatment record, a staff psychologist noted that most people with the Veteran's diagnoses are unable to work, but she could not make a specific finding with regard to the Veteran's ability to work.

At the August 2016 Board hearing, the Veteran contended that gaining and maintaining a job was difficult because he was easily frustrated at work and caused interpersonal conflicts with his supervisor and coworkers.  He also testified that he was unable to sit or stand for a long time due to his service-connected back disability and lifting was difficult due to his service connected left shoulder disability.  He testified that he had a bachelor's degree in information systems and had one job as an IT specialist that was beyond his capabilities.  The Veteran also testified that he had trouble concentrating and memory issues.  He testified that the medication he used for his psychiatric disability further impaired his ability to work as it made it more difficult for him to concentrate and perform tasks in a work setting.  The Veteran's spouse testified that she did not believe the Veteran would be able to keep a job consistent with his education and training.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities in the aggregate prevent him from securing or following substantially gainful employment.  In sum, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.


REMAND

The Veteran was last examined by the VA for his bipolar disorder in February 2010.  At the Veteran's August 2016 Board hearing, the Veteran's wife testified that his disability had worsened.  In light of the testimony of the Veteran's wife, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's bipolar disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The most recent VA treatment record in the claims file is from September 2016.  On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment and any additional, pertinent VA or private treatment records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Finally, April 2014 correspondence from the Social Security Administration (SSA) shows a notice of decision that was fully favorable.  The SSA records have not been associated with the claims file.  On remand, the AOJ should obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  Associate these records with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his bipolar disorder.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file. This should specifically include VA treatment records since September 2016.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the extent and severity of his bipolar disorder symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his bipolar disorder.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  Following examination of the Veteran, the examiner should identify all psychiatric symptoms and report on their frequency and severity.

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


